     Case 3:20-cv-00638-LRH-CLB Document 13 Filed 02/26/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8

 9    MELVIN M. HUDSPATH,                                 Case No. 3:20-cv-00638-LRH-CLB
10                        Petitioner,                     ORDER
11            v.
12    KYLE OLSON, et al.,
13                        Respondents.
14

15          This is a habeas corpus action under 28 U.S.C. § 2254. Currently before the court are the

16   first amended petition for a writ of habeas corpus (ECF No. 11) and the motion for appointment

17   of counsel (ECF No. 12). The court has reviewed the first amended petition under Rule 4 of the

18   Rules Governing Section 2254 Cases in the United States District Courts. The court will appoint

19   counsel because the issues are complex, petitioner faces a lengthy prison sentence, and petitioner

20   is unable to afford counsel. See 18 U.S.C. § 3006A(a)(2)(B).

21          IT THEREFORE IS ORDERED that petitioner's motion for appointment of counsel (ECF

22   No. 12) is GRANTED. Counsel will represent the petitioner in all federal proceedings related to

23   this matter, including any appeals or certiorari proceedings, unless allowed to withdraw.

24          IT FURTHER IS ORDERED that the Federal Public Defender is appointed provisionally

25   as counsel for petitioner. The Federal Public Defender will have 30 days from the date of entry of

26   this order either to undertake representation of petitioner or to indicate to the court the office's

27   inability to represent petitioner. If the Federal Public Defender is unable to represent petitioner,

28   then the court will appoint alternate counsel, subject again to establishment of financial eligibility.
                                                         1
     Case 3:20-cv-00638-LRH-CLB Document 13 Filed 02/26/21 Page 2 of 2



 1   The court will set a deadline for filing of a second amended petition or a motion seeking other

 2   relief after counsel has appeared. The court does not signify any implied finding of tolling during

 3   any time period established or any extension granted. Petitioner always remains responsible for

 4   calculating the limitation period of 28 U.S.C. § 2244(d)(1) and timely presenting claims. The

 5   court makes no representation that the petition, any amendments to the petition, and any claims in

 6   the petition or amendments are not subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d

 7   1225, 1235 (9th Cir. 2013).

 8           IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the

 9   State of Nevada, as counsel for respondents.

10           IT FURTHER IS ORDERED that respondents' counsel must enter a notice of appearance

11   within 21 days of entry of this order, but no further response will be required from respondents

12   until further order of the court.

13           IT FURTHER IS ORDERED that the clerk provide copies of this order and all prior

14   filings to both the Attorney General and the Federal Public Defender in a manner consistent with

15   the clerk's current practice, such as regeneration of notices of electronic filing.

16           IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies

17   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

18   unless later directed by the court.

19           DATED this 26th day of February, 2021.
20                                                           ______________________________
                                                             LARRY R. HICKS
21                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                         2
